Citation Nr: 1757190	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  11-04 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service connected left knee post-operative patellar subluxation since May 11, 2012.

2.  Entitlement to an evaluation in excess of 10 percent for left knee disability with limitation of motion due to pain since May 11, 2012, to include whether the reduction in the disability rating from 10 to 0 percent effective November 1, 2017 was proper.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from January 1978 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2012, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  

These issues were previously before the Board in April 2014 and remanded for additional development.  Subsequently, an August 2017 rating decision reduced the Veteran's rating for a left knee disability with limitation of motion from 10 to 0 percent effective November 1, 2017.

The issues of entitlement to an evaluation in excess of 20 percent left knee post-operative patellar subluxation since May 11, 2012; an evaluation for left knee disability with limitation of motion due to pain since May 11, 2012; and entitlement to TDIU due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an August 2017 rating decision, the RO reduced the disability rating left knee disability with limitation of motion from 10 percent to 0 percent effective November 1, 2017, after meeting all due process requirements in executing such a reduction.

 2.  At the time of the November 1, 2017 reduction of the schedular disability rating for a left knee disability with limitation of motion, the disability rating of 10 percent had been in effect for more than five years.

3.  The Veteran's left knee disability with limitation of motion did not show actual improvement in ability to function under the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction from 10 percent to 0 percent for left knee disability with limitation of motion effective November 1, 2017, was improper, and the 10 percent rating is restored.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.10, 4.71a Diagnostic Code (DC) 5260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the reduction of the Veteran's rating for left knee disability with limitation of motion from 10 percent to 0 percent was improper, and the 10 percent rating is restored effective November 1, 2017.  A rating reduction is not proper unless the Veteran's disability shows actual improvement in his or her ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000).  Regulations "impose a clear requirement that VA rating reductions . . . be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.13.  A rating reduction is proper if the evidence reflects an actual change in the disability.  The examination reports reflecting such change must be based upon thorough examinations.  Brown, 5 Vet. App. at 421.  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must also be determined that any such improvement also reflects an improvement in the Veteran's ability to function under ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10; Brown, supra.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

The Board further notes that the 10 percent rating for left knee disability with limitation of motion has been in effect since October 10, 2008; a period of more than 5 years.  Consequently, this rating could not be reduced without compliance with the provisions of 38 C.F.R. § 3.344 (a) and (b) regarding stabilization of ratings.  See 38 C.F.R. § 3.344(c); Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992).  The stabilization of ratings regulation provides that rating agencies will handle cases affected by change of medical findings or diagnosis to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction. Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. 

Pursuant to Diagnostic Code 5260, under which limitation of leg flexion is evaluated, the following evaluations are assignable: for flexion limited to 60 degrees, 0 percent; for flexion limited to 45 degrees, 10 percent; for flexion limited to 30 degrees, 20 percent; and for flexion limited to 15 degrees, 30 percent.  Pursuant to Diagnostic Code 5261, under which limitation of leg extension is evaluated, the following evaluations are assignable: for extension limited to 5 degrees, 0 percent; for extension limited to 10 degrees, 10 percent; for extension limited to 15 degrees, 20 percent; for extension limited to 20 degrees, 30 percent; for extension limited to 30 degrees, 40 percent; for extension limited to 45 degrees, 50 percent.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II. The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2017).

However, where a Veteran has a noncompensable rating for a musculoskeletal disability and complains of pain on motion, he is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id.  Additionally, the United States Court of Appeals for Veterans Claims (the Court) held that the plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under DCs predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements.  Id.  

The evidence does not show actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The evidence shows the Veteran's left knee disability continues to be manifested by painful motion.  See VA treatment records; May 2015 and January 2016 VA examinations.  Thus, in light of the holding of Southall-Norman, the Board finds that a 10 percent rating is warranted.  The Board finds that the evidence of record reflects that a reduction in the assigned 10 percent rating for a left knee disability with limitation of motion is not warranted, particularly as it had been in effect for more than 5 years.  Therefore, the reduction of this rating was not proper, and the 10 percent rating is restored effective November 1, 2017.


ORDER

The rating reduction for the Veteran's left knee disability with limitation of motion from 10 percent to 0 percent was improper, and the 10 percent rating is restored effective November 1, 2017.


REMAND

Pursuant to the April 2014 Board remand directives, VA knee examinations were conducted in May 2015 and January 2016.  Since then, the U.S. Court of Appeals for Veteran's Claims (the Court) has issued the decisions in Correia v. McDonald, 28 Vet. App. 158, 166 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017) concerning the adequacy of VA orthopaedic examinations.  The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  

The Veteran reported flareups of pain during the appeal period.  See VA treatment records from June 2012 through May 2013.  In light of the Veteran's reports of pain and the decisions cited above, the Board finds that a new VA examination should be provided addressing the Veteran's left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran's claim for TDIU is inextricably intertwined with his pending claims for increased ratings for left knee post-operative patellar subluxation and limitation of motion.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc)

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his left knee disabilities and take appropriate measures to obtain those records.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his left knee disability.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of the nature, extent and severity of his left knee symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his left knee disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.

The examiner should identify all left knee conditions found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


